Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 06/23/2021.  This action is made Final.
2.	Claims 1-2, 4-16 are pending in the case.  Claims 1 and 10 are independent claims.
Claim Interpretation
4.	Independent claims 1 and 10 recite both “the set screen” and “the screen”. Dependent claims such as claim 6 also recites both “the set screen” and “the screen”. For example, claim 6 recites:
	The electronic device of claim 1, wherein, when a predetermined event is received through the communication circuit while the set screen and the set audio signal are transmitted, the processor is configured to transmit a notification of the received predetermined event to the external electronic device, and when a function corresponding to the received predetermined event is performed, control at least one of the screen and the audio signal, based on the received predetermined event and transmit the at least one of the controlled screen and the controlled audio signal to the external electronic device, 
wherein, when the received predetermined event includes an audio signal, the function corresponding to the predetermined event includes a function of controlling a volume of the transmitted audio signal.

The examiner assumes “the set screen” is the same as “the screen”.
Similarly, the examiner assumes “the set audio signal” is the same as “the audio signal”.
	Applicant is advised to use the same term to recite the same claimed element for all the claims.

					Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


10.	Claims 1, 4-5, 9-10, 12-13 and 15-16 are rejected under 35 U.S.C. 103  as being unpatentable over Jeong et al. (IDS: US 2015/0120817; hereinafter Jeong), further in view of Yoo et al. (US 2012/0054613; hereinafter Yoo).
	Regarding claim 1, Jeong teaches An electronic device (Fig. 1) comprising: 
a communication circuit (Fig. 1, mobile communication & sub-communication  module); 
a touch screen display (Fig. 1, screen 190; Fig. 2 & [0068], touch input on touch screen); 
an audio processing circuit (Fig. 1, input/output module includes microphone, speaker); 
a memory (Fig. 1, Rom & RAM); and 
a processor electrically connected to the communication circuit (Fig. 1, controller including CPU connected to communication modules), the touch screen display (Fig. 1, screen), the audio processing circuit (Fig. 1, input/output module includes microphone, speaker), and the memory (Fig. 1, Rom & Ram), wherein the processor is configured to: 
display a first screen and a second screen on the touch screen display(Fig. 2 & [0074], screen 190 for host device 100 with application A and application B running), 
recognize an external electronic device connected through the communication circuit when an first input for performing a screen sharing function is detected through the touch screen display (Fig. 18 & [0207]-[0208], The first electronic device 1810 may inform the user of the accessory devices  detected through the discovery operation and receive a user input, i.e., the first input, for determining whether to connect the first electronic device 1810 with the accessory devices in [0207], if user input determines to connect at least one of the accessory devices such as E2 1820 to the first electronic device E1 1810, E2 is recognized and connected to E1 and added into 1813 list, the user first input can be interpreted as the first input for performing a screen sharing function, because when no accessory device is selected no screen sharing is performed, and the user input can be a touch input in [0068] detected through the touch screen display; [0068], detect a touch as an input), 
detect, while displaying the first screen and the second screen on the touch screen display (Fig. 2 & [0086], user second input to select app A or app B to share; Alternately, Fig. 18 & [0206], although execution screen of application B is shown in 1811 of Fig. 18, a first and second screen can be shown instead of B, like screen 190 of device 100 in Fig. 2 & [0073]-[0074] where first screen 191 shows application A and second screen 192 shows application B in host device 100), a second input for setting a screen to be shared with the recognized external electronic device among the first screen and the second screen (Figs. 3-4 & [0086], user input, i.e., the second input, to select an application from a list of applications, such as select A or B from the list of applications A and B in Fig. 2 to share with the second electronic device; Fig. 18, user can also setting a screen to be shared via Fig. 18 & [0209], while the first screen and the second screen is displayed in 1811 of Fig. 18 instead of just one screen of application B), 
…, and
transmit the set screen and the set audio signal to the recognized external electronic device (Fig. 2 & [0078]&[0088], transmit the first shared data including at least one of voice, audio, graphic and display information of application A from host data 100 to second device 200, while the second shared data may be an output result of the second application B to device 300 and the third shared data may be an output result of the third application C to device 400; [0076], video objects in the host device to be shared in Fig. 2 & [0078], including sharing video/audio data; [0059], speakers output sounds corresponding to various signals;).
Jeong does not seem to expressly teach to detect, after setting the screen to be shared with the recognized external electronic device by the second input, a third input for setting an audio signal to be shared with the recognized external electronic device among audio signals corresponding to the first screen and the second screen.
However, Yoo teaches to detect, at any time while executing applications are displayed  ([0081], the audio output device allocation setup UI 320 for each application displayed on the screen like Fig. 3 can appear on the display unit 105 when an option for the device allocation setup is manually selected, i.e., any time the option for the device allocation setup UI can be manually selected), a third input for setting an audio signal to be shared with the recognized external electronic device among audio signals corresponding to the first screen and the second screen (Fig. 3 & [0081], option for audio output setup selection by the user third input shown in “device allocation setup UI”, the audio signals corresponding to the first application screen and the second application screen shown in Fig. 3; Figs. 4A-4B & [0086], the audio output “device allocation setup UI” can also be rendered for the third input selection shown in Figs. 4A-4B; [0005], audio output device can be a computer like PC).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the selective screen sharing from multi-One would be motivated to make such a combination to share multimedia outputs of applications with improved application audio output (Yoo: [0006]-[0007], share application between devices to overcome limitation of audio output and display; Jeong: [0078], transmit shared application data including at least one of voice, audio, graphic and display information of the application from host data 100 to second device 200).
	
		Regarding claim 4, Jeong/Yoo teaches The electronic device of claim 1. For reasons and motivations cited and discussed, Jeong/Yoo also teaches the limitation wherein the processor is configured to display a first menu for setting the screen to be shared with the recognized external electronic device on the touch screen display (Jeong: Figs. 3-4 & [0086], user input, i.e., the second input, to select an application from a list of applications, i.e., a first menu, such as select A or B from the list of applications A and B in Fig. 2 to share with the second electronic device) and display a second menu for setting the audio signal to be shared with the recognized external electronic device on the touch screen display (Yoo: Fig. 3 & [0081], option for audio output setup selection by the user third input shown in “device allocation setup UI”, the UI, i.e., a second menu, can be manually selected and displayed; Figs. 4A-4B & [0086], the audio output “device allocation setup UI” can also be rendered for the third input selection shown in Figs. 4A-4B; [0005], audio output device can be a computer like PC).

	Regarding claim 5, Jeong/Yoo teaches The electronic device of claim 1. Jeong teaches the limitation wherein, when a gesture for switching the first screen and the second screen displayed on the touch screen display is detected through the touch screen display (Fig. 18 & [0206]-[0207] & [0209],  user selects application A to accessory device like digital clock E2 1820; when user subsequently drags application B to E2 1820, it is an input for switching the first screen of application A to the second screen of application B; [0086], the same is true for a user input to designate application A or application B included in the application list/menu displayed on the host screen 190 to be shared with a client device in Fig. 2),
the processor is configured to stop transmitting the set screen and the set audio signal  (Jeong: [0210], shared data may be generated based on the device information of the sink/second electronic device E2 1820; [0212], the user may control the electronic device such that the electronic device shares only an application to be shared, not the entirety of the display, with another device; [0005], users have difficulty in dividing a device display screen that has small size; Fig. 18 in contrast to Figs. 16-17, Fig. 18 can be set to only share/run ONE application. When only an application to be shared between the host and client device, selecting a different application to share is to switch from one application to another, thus, the previously selected application is no longer transmitted from the host to the client device; Yoo: [0081], the audio output device allocation setup UI 320 for each application displayed on the screen like Fig. 3 can appear on the display unit 105 when an option for the device allocation setup is manually selected at any time point the screen of Fig. 3 is displayed, i.e., user can change the audio output setting at any time point in Fig. 3) and 
Jeong/Yoo further teaches to transmit other screen among the first screen and the second screen and other audio signal among the audio signals to the external electronic device through the communication circuit (Jeong: [0209] & Fig. 18, transmit the shared data from the host device to the accessory E2 1820 device; Fig. 2 & [0088], user can set to share screen data of the selected application A or B  but not both [0212] among screen data for all applications running in the host device 100 in Fig. 2 with selected client device; Fig. 1, communication circuit in modules 120,130; Yoo: [0081], the audio output device allocation setup UI 320 for each application displayed on the screen like Fig. 3 can appear on the display unit 105 when an option for the device allocation setup is manually selected at any time point the screen of Fig. 3 is displayed, i.e., user can change/switch the audio output setting at any time point in Fig. 3).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included various features in Jeong and Yoo in the user interface of Jeong/Yoo to achieve the claim limitation.  One would be motivated to make such a combination to provide an intuitive and easy to use interface for user to share screen and/or audio of interest (Jeong: [0080], easy application sharing with the host; [0004]-[0007], share application between devices to overcome limitation of the display; Yoo: [0006]-[0007], share application between devices to overcome limitation of audio output and display).

		Regarding claim 9, Jeong/Yoo teaches The electronic device of claim 1.  Jeong also teaches the limitation wherein the connected external electronic device includes a plurality of external electronic devices (Fig. 6D, device 200 and 500 are external electronic devices connected to host device 100), wherein the processor is configured to determine at least one screen and at least one audio signal to be shared with the plurality of respective external electronic devices (Fig. 6D, screen sharing between device 100 and devices 200 & 500) and transmit the at least one determined screen and the at least one determined audio signal to the plurality of respective external electronic devices (Fig. 2 & [0088], between device 100 and 200, share screen data and voice data of application A selected among voice data for application A and application B, similar situation in Fig. 6D on screen data and voice/audio data sharing among devices; [0080], display predetermined data and provide various voice multimedia outputs in host device and client devices, because multiple clients may share different application with the host, each application provides screen display data and corresponding audio signal outputs to be shared).

		Regarding claim 10, claim 10 is directed to a method performed by the system of claim 1. Claim 10 is rejected with the same rationale as claim 1.

		Regarding claim 12, Jeong/Yoo teaches The electronic device of claim 10.  Jeong also teaches the limitation wherein the setting of the screen and the setting of the audio signal are performed through a menu for setting the screen displayed on the touch screen display and audio signal in response to recognition of the connected external electronic device ([0086], a user input for designating at least one application included in the application list/menu displayed on the screen 190 of Fig. 2, in response to recognition of the connected external electronic device in step S2 of Fig. 3; Fig. 18, menu/list 1812, when an application is selected, screen/display data and audio signal of the selected application will be shared between the host and the selected client/external device in [0078], when a client/external device is selected in Fig. 18, the client/external device is recognized; [0078], transmit the first shared data audio, graphic and display information of application A from host data 100 to second device 200).

		Regarding claim 13, claim 13 is dependent claim of claim 10. Claim 13 is directed to a method performed by the system of claim 5. Claim 13 is rejected with the same rationale as claim 5.

		Regarding claim 15, claim 15 is dependent claim of claim 12. Claim 15 is directed to a method performed by the system of claim 9. Claim 15 is rejected with the same rationale as claim 9.

		Regarding claim 16, Jeong/Yoo teaches The electronic device of claim 1.  For reasons and motivations cited and discussed, Jeong/Yoo also teaches the limitation wherein the set screen is the first screen (Figs. 3-4 & [0086], user can select application A from the list of applications A and B in device 100 of Fig. 2 to share with the second electronic device 200; Alternately, Fig. 18, user can also setting application screen A to be shared via Fig. 18 & [0209], while the first screen A and the second screen B is displayed in 1811 of Fig. 18 instead of just one screen of application B) and the set audio signal is a second audio signal corresponding to the second screen (Fig. 3 & [0081], the audio output device allocation setup UI 320 for each application displayed on the screen like Fig. 3 can appear on the display unit 105 any time the option for the device allocation setup is manually selected, user can then select application #2 in Fig.3 of Yoo which is audio data of application B in Fig. 2 of Jeong to be output by the same external device 200 in Jeong, via the audio output device allocation setup UI in Fig. 3 or Figs. 4A-4B of Yoo; Figs. 4A-4B & [0086], the audio output “device allocation setup UI” can also be rendered for user input selection shown in Figs. 4A-4B; [0005], audio output device can be a computer like PC).

20.	Claims 2, 11 are rejected under 35 U.S.C. 103  as being unpatentable over Jeong/Yoo as applied to claims 1, 10 above, and further in view of Shim (US 2019/0081993; PTO-892 dated 03/29/2021).
		Regarding claim 2, Jeong/Yoo teaches The electronic device of claim 1. Although Jeong teaches controlling attributes of the screen transmitted to the external electronic device in an area in which the transmitted screen of the touch screen display is displayed (Fig. 8 & [0143], fling operation to control internal information of an application execution screen to be shared, in accordance with the device information of the client/external electronic device), Jeong seems to be silent on the limitation to display a menu for controlling attributes of the screen transmitted to the external electronic device in an area in which the transmitted screen of the touch screen display is displayed.  
		However, Shim teaches the limitation wherein the processor is configured to transmit the set screen and the set audio signal to the external electronic device and display a menu for controlling attributes of the screen transmitted to the external electronic device in an area in which the transmitted screen of the touch screen display is displayed (Fig. 4B & [0107]-[0108], use option 406-408, audio or text only to change the attributes of the video and audio data shared with user’s device in Fig. 2).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the screen and audio sharing control teachings in Jeong/Yoo with the menu for setting shared data attributes feature in Shim to achieve the claim limitation.  One would be motivated to make such a combination to provide intuitive menu choices for users to set the attribute of shared data as an alternate of gestures in order for users to share data in various environments (Shim: [0011], sharing in multiple environment; Jeong: [0004]-[0007], sharing data in various sized devices).

		Regarding claim 11, claim 11 is dependent claim of claim 10. Claim 11 is directed to a method performed by the system of claim 2. Claim 11 is rejected with the same rationale as claim 2.


25.	Claims 6, 14 are rejected under 35 U.S.C. 103  as being unpatentable over Jeong/Yoo as applied to claims 1, 10 above, and further in view of Han et al. (IDS: US 2012/0060109; hereinafter Han) and Abreu et al. (US 2016/0173683; PTO-892 dated 03/29/2021, hereinafter Abreu).
	Regarding claim 6, Jeong/Yoo teaches The electronic device of claim 1. Although Jeong teaches the limitation wherein, when a predetermined event is received through the communication circuit while the set screen and the set audio signal are transmitted ([0048] &  [0060] & [0068], voice call), Jeong seems to be silent on the processor is configured to transmit a notification of the received predetermined event to the external electronic device.
	However, Han teaches the limitation wherein, when a predetermined event is received through the communication circuit while the set screen and the set audio signal are transmitted (Fig. 8 & [0154]-[0155], terminal 100 is sharing content with external terminal 200 in Fig. 1; [0171], content shared includes screen/video and sound), the processor is configured to transmit a notification of the received predetermined event to the external electronic device (Fig. 8 & [0154]-[0155],  display notification message in both terminal 100 and external electronic device in steps S202 and S204).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the data sharing in Jeong/Yoo with the event notification display among connected devices feature in Han to achieve the claim limitation.  One would be motivated to make such a combination to provide a  terminal for 
seamlessly displaying and control of two or more contents such as video, sound or events on an external terminal and a contents sharing method to the users (Han: [0006]-[0007], sharing in multiple environment; Jeong: [0048] & [0060] & [0068], voice call process).
		Jeong/Yoo/Han does not seem to expressly teach the limitation when a function corresponding to the received predetermined event is performed, control at least one of the screen and the audio signal, based on the received predetermined event and transmit the at least one of the controlled screen and the controlled audio signal to the external electronic device, wherein, when the received predetermined event includes an audio signal, the function corresponding to the predetermined event includes a function of controlling a volume of the transmitted audio signal.
when a function corresponding to the received predetermined event is performed (Fig. 8A, selectable text only mode 805 for incoming call and/or volume control of shared media content play), control at least one of the screen and the audio signal (Fig. 8A, selectable text only mode 805 for incoming call/video call and volume control of shared media content play), based on the received predetermined event (Fig. 8A & [0122], based on call event, user can select any of listed options in Fig. 8A; more in Fig. 8B & [0123]-[0124], Fig. 8C & [0125]) and transmit the at least one of the controlled screen and the controlled audio signal to the external electronic device ([0122], sharing the streaming media with audio and video in [0007] & [0038] & [0068] & [0092]), wherein, when the received predetermined event includes an audio signal ([0068] & [0092], voice message & phone call; [0122] & Fig. 8A), the function corresponding to the predetermined event includes a function of controlling a volume of the transmitted audio signal ([0122] & Fig. 8A, multi-device shared streaming media volume control 808; [0038] & [0068] & [0092], share the streaming media).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the data sharing and notification display in shared devices feature in Jeong/Yoo/Han with the event control options feature in Abreu to achieve the claim limitation.  One would be motivated to make such a combination to provide uninterrupted media play and call management (Abreu: [0122]-[0125], provide uninterrupted media play and call management; Han: [0006]-[0007], sharing in multiple environment; Jeong: [0048] & [0060] & [0068], voice call process).

		Regarding claim 14, claim 14 is dependent claim of claim 10. Claim 14 recites similar functional limitations as the system claim 6. The examiner has noted that unlike claim 6,  claim 14 does not recite the limitation “wherein, when the received predetermined event includes an audio signal, the function corresponding to the predetermined event includes a function of controlling a volume of the at least one audio signal”.  Nevertheless, claim 14 is rejected with the same rationale as claim 6.
		
30.	Claims 7-8 are rejected under 35 U.S.C. 103  as being unpatentable over Jeong/Yoo as applied to claim 1 above, and further in view of Lee et al. (US 2016/0255398; PTO-892 dated 03/29/2021, hereinafter Lee).
	Regarding claim 7, Jeong/Yoo teaches The electronic device of claim 1. Jeong teaches the limitation wherein the processor is configured to transmit the audio signal to the external electronic device through the communication circuit ([0012] & Fig. 1 & [0043], communication unit to form a connection with a client device and to transmit the shared data to the client device; Fig. 2, data sharing between host and client device via communication circuit in Fig. 1). Yoo at least suggests the limitation wherein the processor is configured to transmit the audio signal to the external electronic device through the communication circuit ([0005], in Fig 3 or Figs. 4A-4B, set the audio signal of the selected application to the external electronic device such as smart phone in [0005] via network in [0103]; [0103], network coupled computer systems) and transmit other audio signal among the audio signals to the audio processing circuit (Fig. 1, the other audio is set in Fig. 3 or Figs. 4A-4B to audio device connected to audio output processing unit in Fig. 1). Jeong/Yoo does not seems to have shown with an example the limitation to transmit the audio signal to the external electronic device through the communication circuit and transmit other audio signal among the audio signals to the audio processing circuit.
	However, Lee teaches the limitation wherein the processor is configured to transmit the audio signal to the external electronic device through the communication circuit (Fig. 13A-13B & [0222]-[0223], the electronic device 101 may control the external device 1301 mirrored with the electronic device 101 to steadily display the video without displaying the execution screen of the phone-related application; Fig. 1, communication interface connects host apparatus 101 to external electronic device 102) and transmit other audio signal among the audio signals to the audio processing circuit (Fig. 13A-13B & [0222]-[0223], audio by the phone-related application is the second audio, the electronic device 101 may output the second audio through the audio output device included in the electronic device 101, e.g., the embedded speaker 182; Figs. 1-2, embedded speaker coupled to audio module is the audio processing circuit).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included audio output paths to local and remote audio devices feature in Lee in the user interface of Jeong/Yoo to achieve the claim limitation.  One would be motivated to make such a combination to separate media content audio output from call sound for desirable user content consumption experience (Lee: [0004] & [0006]).

	Regarding claim 8, Jeong/Yoo teaches The electronic device of claim 1. Jeong does not seem to expressly teach the limitation wherein the processor is configured to transmit an audio signal determined based on a type of an application corresponding to the at least one screen to the external electronic device.
	However, Lee teaches the limitation wherein the processor is configured to transmit an audio signal determined based on a type of an application corresponding to the at least one screen to the external electronic device (Fig. 11, determine output device according to priority which depends on application type in Fig. 14A-14B & Fig. 14E: e.g. music, video or game; Fig. 14A & [0229]-[0233], Fig. 14B & Fig. 14E and associated paragraphs; Figs. 13A-B & [0222]-[0223], video application and phone application screen, video screen shared between device 101 and 1301, and different audio signal to 1301 or 101).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined audio output path based on application type feature in Lee with application data sharing feature in Jeong/Yoo to achieve the claim limitation.  One would be motivated to make such a combination to prioritize audio output based on application type for desirable user content consumption experience (Lee: [0004] & [0006]).


			Response to Arguments/Remarks
60. 	Applicant’s arguments filed on 06/23/2021 with respect to the rejection of claims 1 and 10 under 35 U.S.C. 103 by Jeong (US 2015/0120817) represented in the previous non-Final office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Yoo (US 2012/0054613).  

61.	No additional arguments presented for other claims.

Conclusion
71.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179